 1   MARK E. FERRARIO, Nevada Bar No. 1625
     TYLER ANDREWS, Nevada Bar No. 9499
 2   GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Suite 600
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-3773
 4   Facsimile: (702) 792-9002
     ferrariom@gtlaw.com
 5   andrewst@gtlaw.com

 6   Attorneys for Defendant Silver Sage Wellness LLC
 7
                                       UNITED STATES DISTRICT COURT
 8
                                        FOR THE DISTRICT OF NEVADA
 9
10        SOPHIA MENDEZ, individually and on            CASE NO. 2:21-cv-00081-KJD-EJY
          behalf of all others similarly situated,
11                                                      STIPULATION AND [PROPOSED] ORDER
                        Plaintiffs,                     EXTENDING TIME FOR DEFENDANT TO
12                                                      FILE ITS REPLY IN SUPPORT OF MOTION
          v.                                            TO STRIKE THE FIRST AMENDED
13                                                      COMPLAINT’S CLASS ALLEGATIONS
          SILVER SAGE WELLNESS LLC, a Nevada
14                                                                       (First Request)
          limited liability company
15
                        Defendant.
16
17             IT IS HEREBY STIPULATED AND REQUESTED by and between Plaintiff Sophia Mendez,

18   individually and on behalf of all others similarly situated and Defendant Silver Sage Wellness, LLC,

19   through their respective counsel and pursuant to Local Rules IA 6-1, LR IA 6-2, and LR 7-1, that the

20   Court extend the deadline for Defendant to file its Reply in Support of its Motion to Strike the First

21   Amended Complaint’s Class Allegations (“Motion to Strike”) (ECF No. 13) by one week, up to, and

22   including, May 24, 2021.

23   //
24
25
26   //

27
28
     //


                                                        1
 1          Counsel submit this stipulation for a brief extension of time as Defendant’s counsel is currently

 2   teaching a multi-day CLE presentation. This is the first stipulation for an extension of time for

 3   Defendant to submit its reply in support of its Motion to Strike, and it is made in good faith and not for

 4   purposes of delay.

 5          IT IS SO STIPULATED.

 6    Dated this 17th day of May 2021.                    Dated this 17th day of May 2021.
 7    KRIEGER LAW GROUP, LLC                              GREENBERG TRAURIG, LLP
 8
 9   /s/ Andrew J. Shamis                                 /s/ Tyler R. Andrews
     DAVID KRIEGER, ESQ.                                  MARK E. FERRARIO
10   Nevada Bar No. 9086                                  Nevada Bar No. 1625
     SHAWN MILLER, ESQ.                                   TYLER R. ANDREWS
11                                                        Nevada Bar No. 9499
     Nevada Bar No. 7825                                  10845 Griffith Peak Drive, Suite 600
     2850 W. Horizon Ridge Parkway, Suite 200             Las Vegas, Nevada 89135
12   Henderson, Nevada 89052
13                                                        Counsel for defendant Silver Sage Wellness,
     SHAMIS & GENTILE, P.A.                               LLC
14   Andrew J. Shamis, Esq. (pro hac vice)
     14 NE 1st Avenue, Suite 705
15   Miami, Florida 33132
16     Counsel for Plaintiff and Proposed Class
17
18
                                                          IT IS SO ORDERED.
19
20
                                                          UNITED STATES MAGISTRATE JUDGE
21
22                                                        Dated: May 18, 2021
23
24
25
26
27
28



                                                         2
